Citation Nr: 1241740	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  06-27 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a bilateral eye disorder (characterized as refractive error and cataracts).

2.  Entitlement to service connection for a lung disorder, claimed as secondary to Agent Orange exposure. 

3.  Entitlement to a rating in excess of 20 percent for service-connected diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to January 1972, including service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2006 and August 2008 rating actions of the Department of Veterans Affairs Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

In statements received by the RO in March 2009 and August 2010, the Veteran withdrew his requests for a Decision Review Officer hearing and a Travel Board hearing. 

In a December 2010 decision, the Board, in pertinent part, remanded several issues for additional development.  Those listed on the first page of this document have been returned to the Board for adjudication.


FINDINGS OF FACT

1.  The RO denied service connection for a bilateral eye disability in an August 2005 rating decision and properly notified the Veteran, who did not file a notice of disagreement with respect to that decision. 

2.  Evidence received since the August 2005 rating decision is cumulative or redundant of evidence previously of record, does not relate to an unestablished fact necessary to substantiate the claim for service connection for a bilateral eye disability, and does not raise a reasonable possibility of substantiating the claim. 

3.  There is no competent evidence of record showing that the Veteran had a chronic lung disability at any time during the current appeal.

4.  The Veteran's diabetes requires use of insulin and a restricted diet, but does not require regulation of activities; there are no episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization or twice a month visits to a diabetic care provider, or any additional complications or disability not already compensated by VA.  


CONCLUSIONS OF LAW

1.  New and material evidence not having been received, the claim for entitlement to service connection for a bilateral eye disability is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 20.1105 (2012). 

2.  The criteria for entitlement to service connection for a lung disorder, claimed as due to Agent Orange exposure, have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2012).

3.  The schedular criteria for an evaluation in excess of 20 percent for diabetes mellitus are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.119, Part 4, including Diagnostic Code 7913 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim to reopen a previously and finally denied claim, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  To satisfy this requirement, VA must look at the bases for the denial in the prior decision and provide a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The RO provided the appellant substantially compliant notice by letters dated in January 2006, May 2007, and April 2008, and the claims were readjudicated in a June 2012 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  

VA has obtained service treatment records and Social Security Administration (SSA) records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations to determine the nature of the eye disabilities and the severity of the increased rating claim decided herein, and afforded the appellant the opportunity to give testimony before the Board although he declined to do so.  VA need not conduct an examination with respect to the claim to reopen as the duty does not arise until new and material evidence has been submitted.  38 C.F.R. § 3.159(c)(4)(iii).  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise. 

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time. 

New and Material Evidence

The Veteran's claim of entitlement to service connection for a bilateral eye disability was denied in an August 2005 rating action.  The Veteran was informed of the decision in an August 2005 letter, and he did not file a notice of disagreement.  The August 2005 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103. 

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The evidence of record at the time of the August 2005 rating decision consisted of the Veteran's service treatment records, SSA records, VA medical treatment records, and a July 2005 VA examination report that diagnosed refractive error and cataracts, and found that no diabetic retinopathy was present. 

Evidence relating to the claim for service connection for a bilateral eye disability received since the August 2005 rating decision that is new consists of VA treatment records, VA examination reports, and statements from the Veteran. 

The evidence added to the record following the August 2005 rating decision does not contain medical evidence showing that the Veteran's current bilateral eye disabilities are related to service or to his service connected diabetes mellitus.  Therefore, while these records are new, they are not material within the meaning of 38 C.F.R. § 3.156(a) because they do not relate to an unestablished fact necessary to substantiate the claim and they do not raise a reasonable possibility of substantiating the claim.  The record still lacks competent evidence demonstrating that the Veteran has a current disability of either eye that is related to service or to a service connected disability. 

Accordingly, the Board finds that the evidence received subsequent to August 2005 is not new and material and does not serve to reopen the Veteran's claim for service connection for a bilateral eye disability. 38 U.S.C.A. §§ 5108 , 7105; 38 C.F.R. § 3.156(a).  The appeal is denied. 

Service Connection

The Veteran contends that he has a lung disability that he believes is related to exposure to Agent Orange during his Vietnam service.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(a)(3) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2011).

The presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition other than those for which the Secretary has specifically determined that a presumption of service connection is warranted.  See National Academy of Sciences report, "Veterans and Agent Orange: Update 1996," dated March 14, 1996.

The following diseases are deemed associated with herbicide exposure, under VA law: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), ischemic heart disease, Parkinson's disease, B-cell leukemias, and AL amyloidosis. See 38 C.F.R. § 3.309(e).  The foregoing diseases shall be service connected if a Veteran was exposed to a herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 ; 38 C.F.R. § 3.307(d) are also satisfied.

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 -46 (1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The Secretary has clarified that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for the following conditions:  Hepatobiliary cancers, nasopharyngeal cancer, bone and joint cancer, breast cancer, cancers of the female reproductive system, urinary bladder cancer, renal cancer, testicular cancer, leukemia (other than CLL), abnormal sperm parameters and infertility, Parkinson's disease and parkinsonism, amyotrophic lateral sclerosis (ALS), chronic persistent peripheral neuropathy, lipid and lipoprotein disorders, gastrointestinal and digestive disease, immune system disorders, circulatory disorders, respiratory disorders (other than certain respiratory cancers), skin cancer, cognitive and neuropsychiatric effects, gastrointestinal tract tumors, brain tumors, endometriosis, adverse effects on thyroid homeostasis, and any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted. See Notice, 68 Fed. Reg. 27,630 -41 (May 20, 2003).

In order to establish service connection by presumption, based on herbicide exposure, a disease listed above (see 38 C.F.R. § 3.309(e) ) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within a year, and respiratory cancers within 30 years, after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  See 38 C.F.R. § 3.307(a)(6)(ii).

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit  (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability. Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

The service treatment records do not note any lung complaints or findings.  The service separation examination does not note any lung abnormalities.  Chest X-ray at that time was normal.  

An August 2003 VA treatment record noted that the Veteran had an upper respiratory tract infection.  A November 2004 treatment record noted a dry cough.  The treatment records and VA examination reports of record do not describe a current chronic lung disability.  

With respect to the Veteran's claim for service connection as a residual of exposure to Agent Orange, it is not disputed that the Veteran served in Vietnam and was, thus, exposed to Agent Orange.  However, the Board notes that the disabilities that have been positively associated with Agent Orange do not include respiratory disorders other than certain respiratory cancers.  See 38 C.F.R. §§ 3.307, 3.309 (2012).  

Based on a careful review of the record, the Board finds that the competent medical evidence of record does not show that the Veteran currently suffers from a current lung disability.  The Veteran has provided no medical evidence of a current lung disability resulting from service, to include exposure to Agent Orange therein.  Although the Veteran is competent to report symptoms, a disability is required in order to establish service connection.  Brammer, 3 Vet. App. at 225; see Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, in the absence of evidence of a currently diagnosed lung disability, the preponderance of evidence is against service connection and the claim is denied. 38 U.S.C.A. § 5107(b).  

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1 (2012).  

Service connection for diabetes mellitus, type II, was granted in an October 2003 rating decision.  An initial 20 percent rating was assigned from July 2002.  The Veteran filed his current claim for an increased rating in December 2005.  

The Veteran is currently assigned a 20 percent evaluation for diabetes mellitus under Diagnostic Code (DC) 7913, which provides for a 100 percent evaluation when diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  A 60 percent evaluation requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 40 percent evaluation is assigned for diabetes requiring insulin, restricted diet, and regulation of activities.  A 20 percent rating is assigned with insulin and restricted diet, or; oral hypoglycemic agent and restricted diet, and a 10 percent evaluation when diabetes is manageable by restricted diet only.  38 C.F.R. § 4.119 (2012).  

Complications of diabetes mellitus are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under DC 7913.  38 C.F.R. § 4.119, Note (1) (2012).  In this regard, it should be noted that the Veteran has been assigned separate evaluations for diabetic nephropathy with hypertension; carpal tunnel syndrome of the right and left upper extremities; and erectile dysfunction, as secondary to the service-connected diabetes.  As the ratings of those disabilities are not in appellate status, consideration of any signs or symptoms associated with those disabilities will not be considered in this appeal.  


On VA examination in July 2005, the Veteran denied ketoacidosis or hypoglycemic reactions.  The examiner noted that the Veteran followed a diabetic diet but that there were no restrictions of his activities.  He used insulin and saw his diabetic care provider every three months.

On VA examination in June 2007, the Veteran denied ketoacidosis or hypoglycemic reactions.  The examiner noted that the Veteran followed a diabetic diet.  The Veteran reported that he could not exercise due to lower extremities weakness, but the examiner did not note any specific restriction of activities.  The Veteran used insulin and saw his diabetic care provider every three months.

On VA examination in August 2009, the Veteran denied ketoacidosis.  He reported occasional hypoglycemic reactions that were treated at home by eating something and then resolved.  He reported no hospitalizations.  The examiner noted that the Veteran followed a diabetic diet but that there were no restrictions of his activities.  He used insulin.  The examiner did not describe any diabetic complications other than those already service connected and separately rated.

A VA outpatient treatment record dated in August 2011 noted that the Veteran's insulin dose was to be increased.  He was also advised to increase his physical activity.

In order to be entitled to the next higher evaluation of 40 percent, the evidence must show that the Veteran's diabetes requires insulin, restricted diet, and regulation of activity.  See Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007).  While the Veteran's condition requires insulin and a restricted diet, the evidence fails to establish that his activities are medically regulated because of diabetes.  In fact, he was recently advised to increase his physical activity.  Further, the medical reports of record do not reflect any treatment or hospitalization for ketoacidosis or episodes of hypoglycemic reactions.  A review of the medical reports of record, including the VA examination reports, does not show that the Veteran's activities have been regulated.  

In light of the discussion above, the Board finds that the 20 percent evaluation assigned for the Veteran's diabetes mellitus accurately depicts the severity of the condition for the entirety of the rating period on appeal, and there is no basis for higher staged ratings.  

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  In this case, the manifestations of the Veteran's diabetes are consistent with the schedular criteria, and there is no probative evidence that the manifestations of his disability are unusual or exceptional.  Therefore, the Board finds that the criteria for submission for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See also Thun v. Peake, 22 Vet. App. 111 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  


ORDER

New and material evidence has not been received, and the claim of entitlement to service connection for a bilateral eye disorder is not reopened.

Service connection for a lung disorder, claimed as secondary to Agent Orange exposure, is denied. 

A rating in excess of 20 percent for diabetes mellitus is denied. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


